1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                             ----oo0oo----

11

12   SECURIAN LIFE INSURANCE COMPANY,       No. 2:19-CV-00257-WBS-AC
13               Plaintiff,

14       v.                                 ORDER TO DISPERSE FUNDS
15   CATALINA HILLESTAD; PAMELA
     HILLESTAD, AS TRUSTEE OF THE
16   HILLESTAD TRUST DATED 12-1-2008;
     AND DOES 1-15,
17
                 Defendant.
18

19
                               ----oo0oo----
20
              Pursuant to this court’s order granting defendant’s
21
     motion for judgment on the pleadings (Docket No. 22), the Clerk
22
     of this Court is ORDERED to disperse $525,094.69, which was
23
     deposited by Securian Life Insurance Company on July 26, 2018,
24
     receipt numbers 10164335 and 10164337 (Docket No. 15), plus any
25
     principal or accrued interest, to defendant Catalina Hillestad.
26
     The Clerk of this Court shall issue a check in Catalina
27
     Hillestad’s name and mail it to her attorney, Robin C. Bevier at
28
                                        1
1    The Law Offices of Robin Clark Bevier & Associates, PC, 2479

2    Sunrise Blvd., Gold River, CA 95670.

3              IT IS SO ORDERED.

4    Dated:   October 9, 2019

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     2
